DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 10/21/2021. In particular, claim 1 has been amended to recite wherein the polymer comprises the ionic groups or the groups capable of hydrogen bonding to each other and new claim 8 is added. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 5,096,943).
Hashimoto teaches a process where a metal salt of an ethylenically unsaturated carboxylic acid is incorporated into a polymer (abstract) where the metal salt is derived from zinc, iron and copper and from acrylic acid or methacrylic acid (col. 3, ln. 3-10) and where the polymer includes polybutadiene polymers (col. 2, ln. 30-50). Hashimoto teaches thepolymer is present in a solvent (col. 2, ln. 13-22). The process includes reacting the polymer and salt with a peroxide (col. 4, ln. 23-30) which results in a polymer having the salt grafted to it. Hashimoto teaches removing the solvent by drying (col. 6,l n. 35-39) which corresponds to evaporating. 
Hashimoto does not explicitly recite an example using an acrylate. However, it would have been obvious to one of ordinary skill in the art to use an acrylate, such as zinc acrylate, because Hashimoto teaches salts of acrylic acid are preferred (col. 3, ln. 3-10) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Allowable Subject Matter
Claims 2, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites the solvent comprise chloroform and ethanol. The prior art fails to teach the combination of both chloroform and ethanol in the process of functionalizing a polybutadiene with an acrylate to produce an ionic polymer. Rather, the prior art teaches a solvent of cyclohexane (Oh) or no solvent (Chen). The prior art fails to provide a motivation to use a combination of ethanol and chloroform as the reaction solvent.
Claim 6 recites an average of up to 3 functional groups per polymer chain. This is a property that is not necessarily present and not explicitly recited by the prior art.
Claim 7 recites a process where the polymer of claim 5 is combined with a crosslinker and extruded to form a shaped article and then crosslinked with the crosslinker. This process is not present in the prior art of record.
Response to Arguments
Applicant’s arguments filed on 7/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764